Case: 21-50420      Document: 00516278746         Page: 1     Date Filed: 04/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 13, 2022
                                  No. 21-50420                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Victor Manuel Corona-Leon,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:20-CR-849-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Victor Manuel Corona-Leon appeals the sentence imposed following
   his guilty plea conviction for illegal reentry following removal in violation of
   8 U.S.C. § 1326. He contends for the first time on appeal that the district
   court erred in assigning him three criminal history points for a 2014 illegal


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50420      Document: 00516278746           Page: 2    Date Filed: 04/13/2022




                                     No. 21-50420


   reentry offense because that offense was committed by his brother, Martin
   Corona-Leon, not him. The clerk of this court has granted his unopposed
   motion to supplement the record on appeal with district court records from
   the Eastern and Western Districts of Texas relating to convictions for
   “Martin Corona-Leon.”
          We first note that Victor Corona-Leon’s pro se, post-judgment filing
   serves as an effective notice of appeal. See Mosley v. Cozby, 813 F.2d 659, 660
   (5th Cir. 1987). We review his arguments raised for the first time on appeal
   for plain error. See Puckett v. United States, 556 U.S. 129, 135 (2009). To
   establish plain error, Victor Corona-Leon must show a forfeited error that is
   clear or obvious and affects his substantial rights. Id. If he makes that
   showing, we have discretion to correct the error if it seriously affects the
   fairness, integrity, or public reputation of judicial proceedings. Id.
          The presentence report (PSR) indicated that Victor Corona-Leon was
   convicted of the 2014 illegal reentry offense under the alias “Martin Corona-
   Leon.” However, the PSR also showed that Victor Corona-Leon had a long
   history of using aliases, including the first name Martin. Even if we were to
   consider the supplemental records, at most they raise some doubt as to
   whether Victor Corona-Leon or his brother committed the 2014 illegal
   reentry offense, and any error by the district court in finding that the offense
   was committed by Victor Corona-Leon was not clear or obvious. See id. The
   district court’s judgment is therefore AFFIRMED.




                                          2